IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-93,249-01


                     EX PARTE SABRE KAY UNDERWOOD, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. W10386-1 IN THE 355TH DISTRICT COURT
                              FROM HOOD COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to aggravated robbery and was sentenced to ten years’ deferred

adjudication. Applicant later pled true to the State’s motion to adjudicate and was sentenced to ten

years’ imprisonment. Applicant did not file a direct appeal. Applicant filed this application for a

writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that her trial counsel was ineffective for advising her to plead true to the

State’s motion to adjudicate with only four months remaining on her ten-year deferred adjudication

sentence and that counsel violated client confidentiality by revealing discussions with his client

during plea proceedings and engaged the trial court in the plea negotiations. Applicant has alleged
                                                                                                       2

facts that, if true, might entitle her to relief. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Morrow,

952 S.W.2d 530 (Tex. Crim. App. 1997).

        Accordingly, the record should be developed. The trial court is the appropriate forum for

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel

to respond to Applicant’s claim. In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent her at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant would have insisted on a trial but for counsel’s alleged

deficient performance. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: January 12, 2022
Do not publish